Case 1:19-cv-01144-MN Document 38 Filed 07/07/20 Page 1 of 7 PageID #: 1856



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


SISVEL INTERNATIONAL S.A.,
and 3G LICENSING S.A.,

                 Plaintiffs,
                                    Civil Action No. 1:19-cv-01142-MN
    v.

CRADLEPOINT, INC.,

                 Defendant.

SISVEL INTERNATIONAL S.A.,
and 3G LICENSING S.A.,

                 Plaintiffs,
                                    Civil Action No. 1:19-cv-01143-MN
    v.

HONEYWELL INTERNATIONAL, INC.,

                 Defendant.

SISVEL INTERNATIONAL S.A.,
and 3G LICENSING S.A.,

                 Plaintiffs,
                                    Civil Action No. 1:19-cv-01144-MN
    v.

VERIFONE, INC.

                 Defendant.

SISVEL INTERNATIONAL S.A.,
and 3G LICENSING S.A.,

                 Plaintiffs,
                                    Civil Action No. 1:19-cv-01145-MN
    v.

XIRGO TECHNOLOGIES, LLC,

                 Defendant.
 Case 1:19-cv-01144-MN Document 38 Filed 07/07/20 Page 2 of 7 PageID #: 1857




     JOINT LETTER REGARDING COORDINATION WITH LATER-FILED CASES

        Pursuant to the Court’s June 23, 2020 order in C.A. Nos. 19-1142, 19-1143, 19-1144, and

19-1145 (“First-Round Cases”) seeking the parties’ positions regarding coordination of these First-

Round Cases with the later-filed cases (C.A. Nos. 20-649, 20-651 through 20-656, 20-658, and

20-659) (“Second-Round Cases”), the parties jointly submit the following information.

I.     PLAINTIFFS’ POSITION

       Plaintiffs believe that each round of complaints should be kept on separate tracks to better

manage the complaints. Moreover, given the differing case dynamics between the rounds of

complaints consolidation is not practical.

       For example, the parties in each round of complaints only partially overlap. The First-

Round Cases were brought by Sisvel International, S.A. and 3G Licensing S.A. but the Second-

Round Cases included a new Plaintiff, Sisvel S.p.A. There are also additional defendants in the

Second-Round Cases that were not part of the First-Round.

        The two rounds of complaints also contain different patents concerning different aspects

of the cellular standards, which do not completely overlap from the first to second round of

complaints. Where the First-Round Cases concern 2G, 3G and 4G technology, the Second-Round

Cases are only 3G and 4G.

       The timing of the rounds of complaints makes consolidation problematic. The First-Round

Cases were filed over a year ago. In view of the ongoing COVID19 pandemic and to encourage

settlement talks, the Second-Round Cases have not yet been served. Consolidation of the First-

Round and Second-Round Cases will necessarily delay adjudication of the First-Round Cases.

Plaintiffs will be prejudiced by this delay if the rounds of complaints are allowed to be

consolidated.




                                                2
 Case 1:19-cv-01144-MN Document 38 Filed 07/07/20 Page 3 of 7 PageID #: 1858




       Therefore, Plaintiffs believe that each round of complaints should proceed on their own

track to avoid any unnecessary prejudice to any of the parties and allow each round of complaints

to be more effectively managed.

II.    DEFENDANTS’ POSITION

       Some coordination of fact discovery makes sense, but there should be no consolidation

because of the significantly different procedural posture of the cases, the large differences

amongst patent assertions against each defendant, and the involvement of numerous additional

defendants in the Second-Round Cases that are not parties to the First-Round Cases.

       For three of the Defendants (Cradlepoint, Honeywell, and Xirgo), the First-Round Cases

involve six patents from five families. For the remaining defendant (Verifone), the First-Round

Case involves twelve patents from six families. Regardless, all Defendants in the First-Round

Cases have filed their answers and counterclaims in response to Plaintiffs’ complaints.

Additionally, Cradlepoint and/or others who are not parties to the First-Round Cases have filed

petitions for inter partes review (IPR) for each of the asserted patents in the First-Round Cases.

Cradlepoint believes that these petitions will be instituted and, upon this anticipated institution,

intends to move to stay its First-Round Case later this year. Plaintiffs have indicated that, in the

event the PTAB institutes the IPRs, Plaintiffs may consider agreeing to a stay at that time.

       The Second-Round Cases assert nine patents against the Defendants, none of which are

related to either one another or any of the patents asserted in the First-Round Cases. In addition

to asserting these nine new patents against the four Defendants submitting this report, Plaintiffs

also assert these patents against nine other defendants as well, four before Your Honor, as well as

two others before Judge Stark or in other districts. Of these other nine defendants, five (HMD,

Noetic, OnePlus, TCL, and Wiko) have no involvement in any First-Round Cases. Plaintiffs

have yet to serve any of the complaints in the Second-Round Cases.


                                                  3
 Case 1:19-cv-01144-MN Document 38 Filed 07/07/20 Page 4 of 7 PageID #: 1859




       Defendants do not believe that consolidation of the First- and Second-Round Cases (for

either pre-trial or trial purposes) is appropriate given the different procedural posture of the

cases, the number of different patents being asserted, and the involvement of additional

defendants in the Second-Round Cases that are not parties to the First-Round Cases. The

administrative complexity of combining so many differently-situated patents and parties, not to

mention cases at different stages, mitigates against any suggestion that efficiencies would be

gained by consolidation. Tasks that should be simple, such as defense coordination of Markman

briefing, become impractical, if not near impossible, when the eight defendants before this Court

are each faced with different sets of patents asserted against them—some with only nine patents,

some with fifteen, and some with twenty-one. Additionally, Cradlepoint does not agree that it

would be just or appropriate for any consolidation to reduce the odds of success for its

anticipated motion to stay its First-Round Case.

       That being said, Defendants believe that some coordination of fact discovery between the

First-Round Cases and the Second-Round Cases will promote efficiency and save costs for the

parties. Best as Defendants can tell, the same accused products are at issue in both rounds of

cases. There is likely to be significant overlap in written discovery and depositions regarding the

operation of the accused devices, as well as their related financials. Thus, Defendants propose

that the parties be given time to confer and, hopefully, negotiate an agreement for shared fact

discovery between the cases. Plaintiffs have indicated they are amenable to considering an

understanding regarding the use of and limits on discovery between the two sets of cases.

Accordingly, Defendants believe any discovery schedule adopted for the First-Round Cases

should be coordinated with the scheduling of the Second-Round Cases to allow for such

coordination.




                                                   4
 Case 1:19-cv-01144-MN Document 38 Filed 07/07/20 Page 5 of 7 PageID #: 1860




Dated: July 7, 2020                        Respectfully submitted,

                                           DEVLIN LAW FIRM LLC

                                           /s/ Timothy Devlin
                                           Timothy Devlin (DE No. 4241)
                                           tdevlin@devlinlawfirm.com
                                           Neil A. Benchell (admitted pro hac vice)
                                           nbenchell@devlinlawfirm.com
                                           1526 Gilpin Avenue
                                           Wilmington, DE 19806
                                           Telephone: (302) 449-9010
                                           Facsimile: (302) 353-4251

                                           Attorneys for Plaintiff,
                                           Sisvel International S.A.


                                          POTTER ANDERSON & CORROON LLP



                                          /s/ David E. Moore
                                          David E. Moore (#2246)
                                          dmoore@potteranderson.com
                                          1313 North Market Street
OF COUNSEL:                               P.O. Box 951
                                          Wilmington, DE 19899
Carolyn Chang                             302-984-6147
Hector J. Ribera
Ryan J. Marton                            Attorneys for Defendant
MARTON RIBERA SCHUMANN & CHANG            VeriFone, Inc.
LLP
548 Market Street, Suite 36117
San Francisco, CA 94104
415-360-2511




                                      5
   Case 1:19-cv-01144-MN Document 38 Filed 07/07/20 Page 6 of 7 PageID #: 1861




                                       ASHBY & GEDDES


                                        /s/ Steven J. Balick
Of Counsel:                            Steven J. Balick (#2114)
                                       Andrew C. Mayo (#5207)
Mark M. Supko                          500 Delaware Avenue, 8th Floor
Joshua M. Rychlinski                   P.O. Box 1150
Zach Ruby                              Wilmington, DE 19899
Emily G. Tucker                        (302) 654-1888
CROWELL & MORING LLP                   sbalick@ashbygeddes.com
1001 Pennsylvania Avenue NW            amayo@ashbygeddes.com
Washington, DC 20004
(202) 624-2500                         Attorneys for Defendant Honeywell International,
msupko@crowell.com                     Inc.
jrychlinski@crowell.com
zruby@crowell.com
etucker@crowell.com

Brian Paul Gearing
CROWELL & MORING LLP
590 Madison Avenue, 20th Floor
New York, NY 10022
(212) 223-4000
bgearing@crowell.com

Robert P. McNary
CROWELL & MORING LLP
515 S Flower St., 40th Floor
Los Angeles, CA 90071
(213) 622-4750
rmcnary@crowell.com


                                       /s/ Kelly E. Farnan
                                       Kelly E. Farnan (#4395)
OF COUNSEL:                            Richards, Layton & Finger, P.A.
                                       920 North King St.
Amanda Tessar                          Wilmington, DE 19801
Roderick O’Dorisio                     Telephone: 302.651.7705
Perkins Coie LLP                       farnan@rlf.com
1900 Sixteenth Street, Suite 1400
Denver, CO 80202-5255                  Attorneys for Defendant Cradlepoint Inc.
Telephone: 303.291.2300
ATessar@perkinscoie.com
DLarkin@perkinscoie.com
RODorisio@perkinscoie.com

                                        6
  Case 1:19-cv-01144-MN Document 38 Filed 07/07/20 Page 7 of 7 PageID #: 1862




Daniel T. Keese
Perkins Coie LLP
1120 NW Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
DKeese@perkinscoie.com


                                           /s/ Kenneth L. Dorsney
                                           Kenneth L. Dorsney (#3726)
                                           MORRIS JAMES LLP
                                           500 Delaware Avenue, Suite 1500
                                           Wilmington, DE 19801-1494
                                           (302) 888-6800
                                           kdorsney@morrisjames.com
                                           OF COUNSEL:
                                           Steven Sereboff, ssereboff@socalip.com
                                           Michael D. Harris, mharris@socalip.com
                                           SoCal IP Law Group LLP
                                           310 N. Westlake Blvd., Suite 120
                                           Westlake Village, CA 91362-3788
                                           (805) 230-1350
                                           Attorneys for Defendant
                                            Xirgo Technologies, LLC




                                       7
